Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-12, drawn to an apparatus.
Group 2, claims 13-14, 16-17, and 19-22, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of a bacteria, directing light toward the bacteria thereby creating an evanescent field, the bacteria being within the evanescent field, and determining a level of vibration of the bacteria, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tao et al. (US 20170045514 A1). 
Tao teaches a bacteria (Figs. 1-2; paragraph [0064]), directing light toward the bacteria thereby creating an evanescent field (Fig. 2; paragraph [0064]), the bacteria being within the evanescent field (Figs. 1-2), and determining a level of vibration of the bacteria (paragraphs [0064]-[0066] teaches determining the nanomotion of the bacteria cell above the plasmon surface).
During a telephone conversation with David Baker on 04/28/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14, 16-17, and 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
In claim 1, line 6, “the data” should read “the output data” for improved antecedent basis;
In claim 11, line 3, “optical -waveguide” should read “optical waveguide”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “arranged to cast light…”, “arranged to receive light… and output data”, “arranged to determine a level of vibration…”, “arranged to direct the light…”, “arranged to support the bacteria binding volume”, and “arranged to receive light scattered…” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
The limitations of the processor recited in claim 1 and 5 are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “bacteria” in line 5. Since “bacteria” is established in line 2, it is unclear if the bacteria of line 5 is the same or different from the bacteria of line 2. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 20170045514 A1). 
Regarding claim 1, Tao teaches an apparatus (Fig. 1) comprising: 
a light source (14) arranged to be capable of casting light toward a substrate (16) defining a bacteria binding volume to create an evanescent field (Fig. 2; paragraph [0064], “evanescent electric field”), the bacteria binding volume being within the evanescent field (Figs. 1-2); 
a detector (18) arranged to be capable of receiving light from the bacteria binding volume and output data (Figs. 1-2); and 
a processor (5) arranged to be capable of determining a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the data (paragraph [0059] teaches tracking bacteria cell 3D movement using the plasmonic imaging and tracking system; paragraphs [0064]-[0066] teaches determining the nanomotion of the bacteria cell above the plasmon surface).
Note that the functional recitations that describe the light source and the detector are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114). 
Note that the bacteria is not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
Note that the limitations of the processor recited in claim 1 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Regarding claim 2, Tao further teaches the apparatus further comprising a lens (Fig. 1, element 12) arranged to be capable of directing the light from the light source toward the substrate (Fig. 1).
Regarding claim 3, Tao further teaches wherein the lens has a numerical aperture of at least 1.4 (paragraph [0104], “a high numerical aperture objective (NA 1.49)”).
Regarding claim 4, Tao further teaches wherein the lens is arranged to be capable of receiving light from the bacteria binding volume (Fig. 1).
Regarding claim 5, Tao further teaches wherein the determined vibration is of a single bacterium (abstract teaches the apparatus is capable of determining movement of single bacteria cells).
Regarding claim 6, Tao further teaches wherein the apparatus further comprises a coverslip (Fig. 1, element 16) arranged to be capable of supporting the bacteria binding volume (Fig. 1), and wherein the evanescent field is capable of being creating on the surface of the coverslip (Figs. 1-2; paragraph [0064]).
Regarding claim 7, Tao further teaches wherein the detector is arranged to be capable of receiving light scattered from the bacteria within the bacteria binding volume (Fig. 1; paragraph [0061]).

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloucek et al. (Maximilian Kloucek et al., "Detecting Metabolic Activity Of Living Bacteria Using Evanescent Waves," URC/IAS Undergraduate Interdisiplinary Research Internship Schme (IRIS) 2016, November 22, 2016, p. 1).
Regarding claim 1, Kloucek teaches an apparatus (Fig. 1) comprising: 
a light source (“laser”) arranged to cast light toward a substrate defining a bacteria binding volume (page 1, left column, “Methods and Experimental set up” teaches an “aminofunctionalised cover slip” that the bacteria are attached to) to create an evanescent field (title, “evanescent waves”), the bacteria binding volume being within the evanescent field (Fig. 1); 
a detector (“4 sector photodetector” ) arranged to receive light from the bacteria binding volume and output data; and 
a processor arranged to determine a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the data (Fig. 2 teaches bacteria activity from the evanescent based detection system, which implies the presence of a processor that is arranged to be capable of determining a level of vibration, i.e. interpreted as the fluctuations measured in Fig. 2).
Regarding claim 2, Kloucek further teaches the apparatus further comprising a lens (Fig. 1; “objective lens”) arranged to direct the light from the light source toward the substrate.
Regarding claim 4, Kloucek further teaches wherein the lens is arranged to receive light from the bacteria binding volume (Fig. 1).
Regarding claim 5, Kloucek further teaches wherein the determined vibration is of a single bacterium (Fig. 1).
Regarding claim 6, Kloucek further teaches wherein the apparatus further comprises a coverslip (page 1, left column, “aminofunctionalized cover slip”) arranged to support the bacteria binding volume, and wherein the evanescent field is created on the surface of the coverslip (title, “evanescent waves”; Fig. 2).
Regarding claim 7, Kloucek further teaches wherein the detector is arranged to receive light scattered from the bacteria within the bacteria binding volume (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claim 7 above, and further in view of Williams et al. (WO 2007077218 A1).
Regarding claim 8, Tao fails to teach wherein the apparatus further comprises a second detector, arranged to receive light from the light source having undergone total internal reflection, which is not scattered by the bacteria.
Williams teaches an optical system for analytical operations (abstract) wherein the system comprises a light source to generate an evanescent field and a detector to collect light from objects in a sample induced by the evanescent field (page 5, lines 14-18). Williams teaches the optical system comprises a first detector (Fig. 2, element 8) arranged to receive scattered light (abstract) and a second detector (10), arranged to receive light from the light source having undergone total internal reflection, which is not scattered (Fig. 2; page 15, lines 5-15 teach collecting light from the total internal reflection sensing area for intensity measurements). Williams teaches that illuminating a sample by total internal reflection has found application in biological sciences due to its unique capabilities for studying surface events (page 4, lines 5-8) and that surface confined illumination principle allows selective monitoring of surface and binding events without introducing background signals (page 4, lines 18-21).
Since Williams teaches an apparatus for biological analysis using an evanescent field, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Williams to provide a second detector, arranged to receive light from the light source having undergone total internal reflection, which is not scattered by the bacteria. Doing so would utilize known structures for measuring light from an evanescent field, as taught by Williams, which would have a reasonable expectation of successfully allowing for studying of surface events without introducing background signals.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claims 6 and 1 above, and further in view of Perkins et al. (US 20020016011 A1). 
Regarding claim 9, Tao fails to teach the apparatus further comprising a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source undergoing multiple total internal reflections within the coverslip.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Perkins to provide a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source capable of undergoing multiple total internal reflections within the coverslip. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 
Note that the functional recitations that describe the light are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114), i.e. the coverslip is capable of undergoing multiple total internal reflections.
Regarding claim 11, Tao further teaches an optical waveguide arranged to support the bacteria binding volume (Fig. 1, interpreted as the glass slide 16). Tao fails to teach the apparatus further comprising a second light source, the second light source being arranged to direct light through the optical-waveguide.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Perkins to provide the apparatus further comprising a second light source, the second light source being arranged to direct light through the optical-waveguide. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Perkins as applied to claim 9 above, and further in view of Peterson et al. (US 20150168300 A1). 
Regarding claim 10, Tao in view of Perkins fail to explicitly teach wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6.
Peterson teaches an article to perform surface plasmon resonance (abstract), and teaches that a contrast in reflected light due to refractive index changes that affect reflectivity of a layer that produces an evanescent wave from surface plasmons that interact with the sample (paragraph [0036]). Peterson teaches a system (Fig. 3) comprising a light source (50), and detector (76), and a coverslip (70, “substrate”). Peterson teaches the coverslip is formed from a dielectric material having a refractive index greater than 1.6 (paragraph [0070], “Coverslips (18 mm diameter, n=1.78, Olympus)”). Peterson teaches that a change in refractive index of a sample causes light variations with the interaction with evanescent wave (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao in view of Perkins to incorporate the teachings of Peterson to provide wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6. Doing so would utilize known structures of coverslips, as taught by Peterson, which would have a reasonable expectation of successfully support a bacteria binding volume and create an evanescent field on its surface. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Peterson and modified Tao in view of Perkins to provide the coverslip is formed from a dielectric material having a refractive index greater than 1.6 through routine experimentation to optimize how light interacts with the coverslip and improve the sensitivity of the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Perkins as applied to claims 11 above, and further in view of Edwards et al. (Edwards et al., “Fiber taper based Raman spectroscopic sensing”, IEEE, 2012, 501-502).
Regarding claim 12, Tao in view of Perkins fail to teach the apparatus wherein the optical waveguide is tapered at a point within the evanescent field.
Edwards teaches that tapered waveguide (i.e. optical fibers) are well demonstrated as sensor platforms for a variety of sensing platforms and the taper’s small size and exposed evanescence wave at their waist makes fiber tapers ideal for performing miniaturized, high sensitivity molecular-particle sensing (page 501, first paragraph). Edwards teaches an apparatus comprising a light source (Fig. 1(a), “laser”) and two detectors (“spectrometer”, “photodiode detector”), to measured scattered signal from the tapered fiber (Fig. 1(a)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao in view of Perkins to incorporate the teachings of Edwards to provide wherein the optical waveguide is tapered at a point within the evanescent field. Doing so would utilize known structures of optical waveguides for sensing molecules, as taught by Edwards, which would have a reasonable expectation of successfully miniaturized and high sensitivity molecular-particle sensing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zibaii et al. (Zibaii et al., “Measuring bacterial growth by refractive index tapered fiber optic biosensor”, Journal of Photochemistry and Photobiology B: Biology, 2010, 313-320) teaches a tapered fiber optic biosensor for real-time monitoring of E.coli growth (abstract).
	Mutharasan et al. (US 20090304551 A1) teaches that as evanescent wave sensors, tapered fibers have been used more extensively than conventional fibers due to their faster response, the high sensitivity of the tapered region, the highly localized nature of the evanescent field and their compatibility with real-time analysis (paragraph [0006]); by tapering the fibers, the sensitivity of sensors employing the fibers can be significantly improved, since the taper facilitates access to the evanescent field in the tapered region, allowing it to interact more strongly with the surrounding medium; the increased sensitivity in the evanescent field of the tapered fibers also results in increased sensitivity for absorption and fluorescence measurements, thereby providing better performance; and evanescent field sensors have been widely investigated for the detection of chemicals, biological entities and physical properties (paragraph [0006]).
	Salafsky (US 20020094528 A1) teaches a surface-selective nonlinear optical technique (abstract) comprising a waveguide that allows for multiple points of total internal reflection (paragraph [0257]). Salafsky teaches the array can also be constructed on the underside of a prism allowing for total internal reflection of the beam and evanescent generation of the nonlinear light (paragraph [0039]). Salafsky teaches a second laser source generating an electromagnetic wave of said second predetermined frequency (claim 62).
Kroneis et al. (US 4703182 A) teaches an optical apparatus that measures total reflection (abstract). Kroneis teaches that a carrier material, such as glass, may have a refractive index of 1.46-1.9 according to the type of glass used (column 3, lines 25-40).
Evers et al. (US 20120202194 A1) teaches an apparatus for determining a substance (abstract; Fig. 4) comprising a light source (20); and two detectors (27, 21). Evers teaches the light sources comprises two light emitting diodes for generating different wavelengths (paragraph [0035]). Evers teaches the light sources generates an evanescent field on the surface (paragraph [0120]). Evers teaches that a light being total internally reflected (paragraph [0121]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797